Citation Nr: 0631578	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-02 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for left ear hearing loss 
prior to December 6, 2002, evaluated as 10 percent disabling 
from August 30, 2002, and zero percent disabling prior to 
August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the veteran's 
claim for an increased (compensable) rating for left ear 
hearing loss.

This matter was previously before the Board in October 2004, 
when it was remanded for additional development.  In June 
2005, while the case was in remand status, the Appeals 
Management Center (AMC) increased the rating for the 
veteran's left ear hearing loss to 10 percent, effective 
from August 30, 2002.  The noncompensable rating for the 
period prior to August 30, 2002 was confirmed and continued, 
and the case was returned to the Board.

By a February 2006 decision, the Board determined that, 
because of a change of law, the evidence supported the 
assignment of a 40 percent evaluation for the veteran's 
service-connected left ear hearing loss, effective from 
December 6, 2002, the effective date of the change in law.  
With respect to the period prior to December 6, 2002, the 
Board remanded the matter for additional development to 
obtain all available VA audiometric examinations.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

Prior to December 6, 2002, the veteran had level VII hearing 
in his left ear; he has never been totally deaf in the right 
ear, even when a worsening of hearing acuity was shown on 
August 30, 2002.


CONCLUSION OF LAW

The criteria for the assignment of a higher rating for left 
ear hearing loss prior to December 6, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.1, 4.3, 
4.7, 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.  

In the present case, VA satisfied its duty to notify by 
means of a November 2004 letter to the veteran.  That letter 
informed the veteran of the evidence required to 
substantiate his claim, and of his and VA's respective 
duties for obtaining evidence. The letter also requested 
that he submit any evidence in his possession that pertained 
to his claim.  In an August 2006 supplemental statement of 
the case (SSOC), the RO additionally informed the veteran of 
the criteria for establishing a rating and an effective date 
in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims held, in 
part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the veteran's claim for a 
higher rating for his service-connected left hear hearing 
loss, the required notice was not provided to the veteran 
until after the RO entered its August 2001 decision on his 
claim.  Nevertheless, the Board finds that any defect with 
respect to the timing of the notices in this case has been 
corrected.  As noted above, the veteran has now been 
provided with notices that are in compliance with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing 
of this appeal.  As the purpose of the notice requirement 
has been satisfied, no further corrective action is 
necessary.  



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded VA 
audiometric examination in connection with the current 
appeal, and all of the relevant private medical evidence 
that he has identified has been procured.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006). 
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with 
the results of puretone audiometry tests.  See 38 C.F.R. § 
4.85 (2002).  Ordinarily, the results of these tests are 
charted on Table VI, as set out in the Rating Schedule, to 
determine the appropriate Roman numeral designation (I 
through XI) to be assigned for the hearing impairment in 
each ear. These numeric designations are then charted on 
Table VII to determine the rating to be assigned.  Id; see, 
e.g., Lendenmann, 3 Vet. App. at 349 (indicating that 
evaluations of hearing loss are determined by a mechanical 
application of the rating schedule).

However, not all patterns of hearing loss are rated in this 
manner.  For example, where, as in the veteran's case, the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are 
each 55 decibels or more in an ear, the Roman numeral 
designation for that ear is taken from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2002).  See also Id; §§ 4.85(c), 4.86(b) 
(indicating that alternative methodologies also apply when 
the examiner certifies that use of the speech discrimination 
test is not appropriate, or when the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

The law and regulation in effect prior to December 6, 2002, 
requires that, when impaired hearing is service connected in 
only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation.  38 C.F.R. § 4.85(f) (2002).  The 
exception to this is when there is total deafness in each 
ear.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. 
§ 3.383(a)(3) (2002).  In such an instance (where there is 
total deafness in each ear), each ear is evaluated as though 
each was the result of service-connected disability, 
provided that hearing impairment in the non-service-
connected ear was not due to wilful misconduct.  38 C.F.R. 
§ 3.383 (2002).  

The only relevant VA audiometric examination of record that 
may be used to determine the level of the veteran's hearing 
loss prior to December 6, 2002, was conducted in June 2001.  
When the veteran was examined in June 2001, he had puretone 
thresholds of 45, 40, 55, and 65 decibels in the right ear 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, and a 
right ear speech discrimination score of 74 percent; results 
that correspond to level V hearing in that ear.  He had 
puretone thresholds in the left ear of 75, 70, 90, and 95 
decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and a left ear speech discrimination score of 
70 percent--results that correspond to level VII hearing in 
that ear.  The provisions of 38 C.F.R. § 4.86(a) apply for 
the left ear in this case because each puretone threshold 
was 55 decibels or higher.  Nevertheless, whether using 
Table VI or Table VIa, the numeric designation for the left 
ear is VII.  

As noted above, when evaluating impaired hearing which is 
service connected in only one ear prior to December 6, 2002, 
the non-service-connected ear is assigned a designation of 
Roman numeral I for purposes of determining the percentage 
evaluation from Table VII.  (Because the veteran was not 
totally deaf in each ear, the Board may not treat his non-
service-connected right ear hearing loss as though it was 
service connected.  38 C.F.R. § 3.383.)  Considering level 
VII hearing in the veteran's service-connected left ear with 
level I for the non-service-connected right ear results in a 
non-compensable evaluation.

Although there is a private audiometric examination report 
prepared in August 2002 that suggests worse hearing acuity 
than demonstrated in June 2001, it is inadequate for rating 
purposes because it does not contain audiometric data for 
the right ear at 3000 Hertz and does not indicate whether 
the Maryland CNC test was used to measure speech 
discrimination.  Even if the Board were to consider these 
results, it is clear that the veteran was not totally deaf 
in the right ear, which means that his hearing acuity level 
for that non-service-connected ear would be assigned a 
numeric score of I for rating purposes.  38 C.F.R. § 3.383.  
With a level I hearing in the right ear, the highest rating 
assignable for the service-connected left ear would be 10 
percent under Table VII, which is what the RO did.  
Consequently, even with consideration of these hearing test 
results, a rating higher than 10 percent would not be 
warranted from August 30, 2002.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability. 38 C.F.R. § 3.321(b)(1) 
(2006). The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether this portion of the 
veteran's claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.


ORDER

A higher evaluation for left ear hearing loss prior to 
December 6, 2002, evaluated as 10 percent disabling from 
August 30, 2002, and as zero percent disabling prior to 
August 30, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


